                      Case 1:21-mj-00224-ZMF Document 1 Filed 02/11/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint



                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                            District of &ROXPELD

                  United States of America                           )
                             v.                                      )
                                                                     )      Case No.
  Jonathan Gennaro Mellis (AKA: Jon Gennaro)
                                                                     )
               DOB: XXXXXX                                           )
                                                                     )
                                                                     )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     January 6, 2021              in the county of                               in the
                         LQWKH'LVWULFWRI       &ROXPELD , the defendant(s) violated:

             Code Section                                                     Offense Description
        18 U.S.C. § 111 (a)(1) and (b), § 2- forcibly assault, resist, oppose, impede, intimidate, or interfere Officers
        and aiding and abetting,
        18 U.S.C. § 231(a)(3) and § 2 - Civil Disorder,
        18 U.S.C. § 1752(a)(1), (2), and (4) - Restricted Building or Grounds,
         40 U.S.C. § 5104(e)(2)(D)(E) and (F) - Violent Entry or Disorderly Conduct, obstruct, or impede passage,
        and engage in physical violence on Capitol Grounds ,
        18 U.S.C. § 1512(c)(2) - Obstruction of Justice/Congress.
          This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u   Continued on the attached sheet.


                                                                                               Complainant’s signature

                                                                                     Richard Migliara, Special Agent
                                                                                               Printed name and title
$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH
                                                                                                               2021.02.11
Date:             02/11/2021
                                                                                                               17:43:48 -05'00'
                                                                                                  Judge’s signature

City and state:                         :DVKLQJWRQ'&                          Zia M. Faruqui, U.S. Magistrate Judge
                                                                                               Printed name and title
